Fourth Court of Appeals
                                  San Antonio, Texas
                                         June 16, 2022

                                      No. 04-22-00262-CV

                           IN THE INTEREST OF M.Z.L., a Child

                  From the 225th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2021-PA-00478
                         Honorable Kimberly Burley, Judge Presiding


                                         ORDER

        This is an accelerated appeal of an order terminating the appellant’s parental rights,
which must be disposed of by this Court within 180 days of the date the notice of appeal is filed.
TEX. R. JUD. ADMIN. 6.2. Appellant has filed a motion for extension of time to file appellant’s
brief. Appellant’s motion is GRANTED. Appellant’s brief is due on June 29, 2022.

       Given the time constraints governing the disposition of this appeal, further requests for
extensions of time will be disfavored.



                                                    _________________________________
                                                    Liza A. Rodriguez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 16th day of June, 2022.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court